- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH August, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): [free translation] TAM S.A. Publicly-Held Company with Authorized Capital  CVM No 016390 CNPJ No. 01.832.635/0001-18 NIRE 35.300.150.007 Av. Jurandir, 856, suite 4, 1º floor 04072-000 São Paulo/SP MATERIAL FACT TAM S.A. (Bovespa: TAMM4 and NYSE: TAM) (TAM), in compliance with Law No. 6.404/76 and the CVM Instruction No. 358/02, both as amended, informs to its shareholders and to the market, that on the date hereof executed, together with its controlling shareholder, Tam Empreendimentos e Participações S.A. (TAM Controlling Shareholder), LAN AIRLINES S.A. (LAN, and together with TAM, Companies), and LAN shareholders Costa Verde Aeronáutica S.A. e Inversiones Mineras del Cantábrico S.A. (LAN Controlling Shareholders and, together with TAM, the Controlling Shareholders), a Memorandum of Understanding (Memorandum of Understanding) in order to regulate the terms and conditions to negotiate a combination of activities among the Companies (Combination or Operation). The group created with the Operation will provide passengers air transport for more than 115 destinations in 23 countries, and also provide cargo services throughout Latin America and across much of the Globe, with more than 40,000 employees cooperating to the growth and development of the Companies, representing a material increase on the value of shareholders investment and an important progress to the Latin America airline industry. INFORMATION ABOUT THE OPERATION The Memorandum of Understanding establishes that LAN Controlling Shareholders shall maintain the control of LAN and that TAM Controlling Shareholder shall maintain the control of TAM, holding 80% of TAMs voting stock, and also holding a participation on LAN. The Combination will be achieved with the implementation of several steps that will end up in a public offer in order to exchange shares and cancel TAM registration as a public held company (TAM Public Offer), and such exchange will involve outstanding TAM preferred shares (including those held by TAM Controlling Shareholder), along with the outstanding TAM common shares (excluding those held indirectly by TAM Controlling Shareholder), pursuant to CVM Instruction No. 361 of March 5 th , 2002, as amended. 1 Through the TAM OFFER, shareholders will receive, in exchange for their shares a certain number of shares from a holding company (Holding) that, in a continuous act, will be merged by and into LAN. As a consequence of this merger, shareholders will receive determined number of LAN shares, represented by Brazilian Depositary Receipts  BDR, in a way that, by adhering to TAM PUBLIC OFFER, TAM shareholders will become LAN shareholders, subject to the following exchange rate: each TAM share will correspond to 0.90 LAN share/BDR. In other words, each preferred share without voting rghts and each common share with voting rights issued by TAM will be equivalent to 0.90 common share with voting rights issud by LAN. It is pointed out that the exchange rate will be the same for TAM Controlling Shareholder and other TAM shareholders that are not part of the controlling group, assuring equal treatment to all TAM shareholders. TAM PUBLIC OFFER will be effective only if, among other conditions usual to this type of offer, at least shareholders representing 95% of TAMs stock adhere. As a result, TAM will be delisted in Bolsa de Valores, Mercadorias e Futuros (BM&FBovespa) and also its ADRs will be delisted in New York Stock Exchange (NYSE), and LAN (that will have its corporate name changed to LATAM, as described below) will have BDRs listed and negotiated in BM&Fbovespa, besides the shares already listed and negotiated in the Chile stock exchange and the ADRs listed and negotiated on NYSE. After TAM PUBLIC OFFER, TAM may, pursuant to the existing Brazilian law, redeem the remaining TAM shares that did not adhere to the offer as long as the price paid to the shares acquired are deposited in a banking institution duly authorized by CVM, available to its former owners. LAN will have its corporate name changed to LATAM Airlines Group S.A. (LATAM), but the trend brands TAM and LAN AIRLINES will continue to exist, once each company will still operate under existing brands. GORPORATE GOVERNANCE The controlling shareholders of LAN and TAM have agreed upon a jointly managed governance model regarding the administration of LATAN, aligned in all activies of this new group: Mauricio Rolim Amaro, current Vice President of the Board of Directors at TAM, will serve as Chairman of Board of Directors of LATAM and Enrique Cueto, current CEO of LAN, will serve as LATAM CEO. TAM and LAN current administration and corporate governance structures will, individually, remain the same: Maria Claudia Amaro, current Chairman of the Board of Directors of TAM, will serve as Chairman of TAM under the new structure, Marco Bologna, current President/CEO of TAM Airlines will serve as CEO of TAM. Libano Barroso, currentl president of TAM Linhas Aéreas S.A, will remain in that capacity. Ignacio Cueto, will remain as LAN CEO. 2 REGULATORY APPROVAL Besides the regulatory approvals required by the Chilean existing law, the Operation will be submitted to appreciation by the National Agency of Civil Aviation  ANAC and by the organizations that comprise the Brazilian System for Defense of Competition. TAM CAPITAL INCREASE, APPROVED BY THE MEETING OF THE BOARD OF DIRECTORS OF JULY 30
